Mario Pittoni, J.
This petition by the husband, joined in by all the children, for an order authorizing and permitting the husband to remove the body of his deceased wife from the present cemetery plot to a plot in another cemetery is granted. (Membership Corporations Law, § 89; Matter of Currier, 300 N. Y. 162, 164.)
In the Currier case, the court, by Judge Fuld, said (pp. 164-165): “ Here, only the cemetery corporation, at best a formal party, opposes the removal. Those most closely bound to the deceased by ties of love and affection would have her body moved from the mausoleum to a grave close by. Arid we are persuaded that there was basis for concluding that not whim or caprice motivated their decision, but rather sound reason and laudable purpose ”.